Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Acknowledgements
2.	The amendment of claims 1, 7 and 8, filed 01/21/2022 is acknowledged.
3.	Claims 1-8 are pending.
4.	Claims 3, cancelled.
5.	Claims 7 and 8 are not considered, withdrawn.
6.	Claims 1-2 and 4-6 have been examined.

Claim Objections
7. 	Claim 1 is objected to because (i) the claim recites
“...sending, by the network interface of the wallet device, the cryptographically signed transaction... wherein the security information value prevents an actual amount of currency to be spent with the transaction that is verifiable by the one or more nodes the transaction is sent to [ ] from exceeding the defined maximum amount of currency to be spent” Emphasis added.
Examiner advice a correction, for proper phrasing, to change the underlined and the spot represented by [ ] above to, wherein the security information value prevents an actual amount of currency to be spent with the cryptographically signed transaction that is verifiable by the one or more nodes the cryptographically signed transaction is sent to [,] from exceeding the defined maximum amount of currency to be spent.

Response to Amendments/Remarks
35 USC § 103
8.	Applicant is of the opinion  that Drego, Portillo and Keithley, taken either alone or in any reasonable combination, fail to teach or suggest generating, by the wallet device, a security information value based on the amount of currency of the transfer referenced in the one or more inputs and based on the amount of currency for the transaction fee defined by the second user input, wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction; and incorporating, by the wallet device, the security information to the transaction, as recited in Applicant's amended claim 1. According to the claimed invention, the security information value is incorporated in the transaction. The claimed security information value prevents an actual amount of currency to be spent with the transaction that is verifiable by the one or more nodes the transaction is sent to from exceeding the defined maximum amount of currency to be spent. Therefore, the incorporation of this value in the transaction prevents other nodes in the blockchain from charging a higher than assumed-by-the-sender fee to process the transaction.
	Examiner respectfully disagrees as Diego teaches this limitation “generating, by the wallet device, a security information value based on the amount of...” in Fig. 4 item 126, ¶ 0047. And the motivation to combine Diego in view of Portillo was to improve security of a transfer request as Portillo actions occurs outside of a blockchain, like for example “ wherein the first user input defines an amount of currency to be transferred to one or more receivers” as claimed. Therefore, it is to combine Diego in view of Portillo.

assertion that Drego, Portillo and Keithley teaches or suggests the features recited in claim 1, and Miller teaches or suggests the remaining features of claims 4-5. In light of the foregoing arguments, however, Drego, Portiollo and Keithley do not teach or suggest all features recited in claim 1. As best understood, Miller provides no teaching or suggestion that would remedy this deficiency. Thus, even a combination of Drego, Portiollo, Keithley and Miller cannot render claims 4-5 obvious. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the §103 rejection of claims 4-5. 
	Examiner respectfully disagrees, as this argument is not persuasive in view of the fact that Drego, Portillo and Keithley teaches the features recited in claim 1 as disclosed below.


Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the 

10.	Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drego et al., (US 2016/0330031 A1) in view of Portillo et al., (US Pat. 7949600 B1) and Keithley et al., (US 20080272188 A1).
 
11.	With respect to claim 1, Drego recites a method for producing a cryptographically signed transaction with a wallet device comprising a network interface configured for receiving one or more inputs and communicating with one or more nodes of a blockchain, a user interface configured for receiving at least one user input, and a processing unit configured to produce the cryptographically signed transaction for a transfer of an amount of a currency within the blockchain (“Bitcoin protocol”, ¶¶ [0003], [0035]-[0037]), the method comprising the steps of:
retrieving, with the network interface of the wallet device (“digital wallet), the one or more inputs, with the network interface, from the one or more nodes of the blockchain “...” for a transfer of an amount of currency within the blockchain associated with the wallet device (Fig. 3-4, ¶¶ [0042]-[0047]).
receiving, via the user interface of the wallet device, a first user input “...” (Fig. 3-4, ¶¶ [0042]-[0047]). 
generating, by the wallet device, one or more outputs, wherein each of the one or more outputs defines a receiver of the one or more receivers (¶¶ [0047] “...destination wallet...”) and an amount of currency to be transferred to the receiver of the one or more 
generating, by the wallet device, a security information value (Fig 4 item 126, ¶ 0047) based on the amount of currency of the transfer referenced in the one or more inputs and based on the amount of currency for the transaction fee defined by the second user input “...” (Fig. 3-4, ¶¶ [0046]-[0047], Fig. 6-7, ¶¶ [0050]-[0053]).
incorporating, by the wallet device, the security information value into the transaction;
cryptographically signing, by the wallet device, the transaction by adding signature information (Fig. 3-4, ¶¶ [0043]-[0047]) thereby producing the cryptographically signed transaction, wherein the signature information is separate from the security information value;
and sending, by the network interface of the wallet device,  the cryptographically signed transaction, to the one or more nodes of the blockchain, wherein the cryptographically signed transaction comprises: the one or more inputs (“previous transaction identifier”, ¶¶ [0044]); the one or more outputs (“an output identifier”, ¶¶ [0044]); the security information value (“ a signature”, ¶¶ [0044]); and the signature information (“public key of the source wallet”, ¶¶ [0046]), wherein the security information value prevents an actual amount of currency to be spent with the transaction that is verifiable by the one or more nodes the transaction is sent to from 
Drego does not explicitly disclose 
“...wherein each of the one or more inputs comprises a reference to one or more 
previous transactions...” 
“...wherein the first user input defines an amount of currency to be transferred to one or more receivers.”
receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee.
“...wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction.”
However, Portillo discloses the transaction request comprises 
“...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (col 10 line 1-18).
receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee (col 6 lines 46-66).
“... wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction” (col 6 lines 46-66, col 12 lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction request of Drego, in view of Portillo, the motivation being to improve security of a transfer request.
The combination of Drego in view of Portillo does not explicitly disclose

However, Keithley discloses
 “...wherein each of the one or more inputs comprises a reference to one or more previous transactions...” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], and [0053]). Keithley also discloses: “...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], [0051], and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction request of Drego and the improve security of Portillo, in view of Keithley, the motivation being to overcome the limitations, such as having an input amount via an interface with the amount tied to the previous transaction amount.

12.	With respect to claim 2, the combination of Drego and Portillo in view of Keithley, disclose all the subject matter as disclosed in claim 1 above.
Furthermore, Drego discloses wherein the one or more inputs comprise an amount that can be transferred within the transaction (Fig. 3-4, ¶¶ [0043]-[0047]).

13.	With respect to claim 6, the combination of Drego and Portillo in view of Keithley, disclose all the subject matter as disclosed in claim 1 above.
Furthermore, Drego discloses wherein the signature information comprises at least one of a public key of a user signing the transaction, a private key of a user .


14.	Claims 4 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Drego et al., (US 2016/0330031 A1) in view of Portillo et al., (US Pat. 7949600 B1) and Keithley et al., (US 2008/0272188 A1) and further in view of Miller et al., (US 2017/0132621 A1). 
 
15.	With respect to Claim 4, the combination of Drego and Portillo in view of 
Keithley, disclose all the subject matter as disclosed in claim 1 above, but did not 
explicitly disclose a method,
wherein the security information value also comprises contractual data.
However, Miller discloses a method,
	wherein the security information value also comprises contractual data (¶¶ Fig. 3-4 steps 310-330, 410-440, ¶¶ [0123]-[0124]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Miller in the method of Drego, the motivation being to overcome the limitations, such as having to improve implementation of secure and private communications between devices.

claim 5, the combination of Drego, Portillo and Keithley in view of Miller, disclose all the subject matter as disclosed in claim 4.
	Furthermore, Miller discloses a method,
	wherein the contractual data comprises a digital representation of a contract (“¶¶ [0124] “...generates the one or more terms for providing a performance of a service and/or provisioning of one or more goods in accordance with the digital Smart contract to be imprinted on the device and/or incorporated into a service ...”, ¶¶ [0124]-[0126]).
With respect to the limitation “wherein the contractual data comprises a digital representation of a contract” this is nonfunctional descriptive material as it only describes the data that is included in the contractual data, while the digital representation of a contract that is included in the contractual data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Thilo Suelberg – (US 2017/0330164 A1) - System and methods associated with vending machine telemetry, replenishment, and configuration utilizing multiple types communication networks – relates to Specific, embodiments that is directed towards a device that is configured to be coupled with a vending machine bus and/or vending machine controller to track sales or manage configurations, while also being configured to communicate data to a replenishment driver and/or a backend server.
2)	Jeremy Lam – (US 2016/0342977 A1) - DEVICE, METHOD AND SYSTEM FOR VIRTUAL ASSET TRANSACTIONS – relates to providing a system for performing mapping and translation of destination addresses between two or more virtual currencies.
3)	Daniel Jacobs Buys – (WO 2017/081620 A2) - A TRANSACTION SYSTEM AND METHOD OF OPERATING SAME - relates to a financial transaction system and to a method of operating the same. The system comprises a database configured to store data in a secure fashion

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685